FLETCHER, Circuit Judge,
Concurring in part and Dissenting in part.
Although I concur in the result in other portions of the majority’s disposition, I vigorously dissent from its holding in Section C that it was not a violation of the Double Jeopardy Clause to sentence defendants Montalvo-Dominquez, Monsalve, Aguilera, *837Camacho, and Casas on both Counts I and II.
The Double Jeopardy Clause of the Fifth Amendment provides that no person shall “be subject for the same offence to be twice put in jeopardy of life or limb.” U.S. Const, amend. V., cl. 2. “It has long been understood that separate statutory crimes need not be identical — either in constituent elements or in actual proof — in order to be the same within the meaning of the constitutional prohibition.” Brown v. Ohio, 432 U.S. 161, 164, 97 S.Ct. 2221, 2225, 53 L.Ed.2d 187 (1977). The legislature remains free under the Double Jeopardy Clause to define crimes and fix punishments; but once the legislature has acted courts may not impose more than one punishment for the same offense and prosecutors ordinarily may not attempt to secure that punishment in more than one trial. Id. at 165, 97 S.Ct. at 2225. The Double Jeopardy Clause “protects against a second prosecution for the same offense after acquittal. It protects against a second prosecution for the same offense after conviction. And it protects against multiple punishments for the same offense.” North Carolina v. Pearce, 395 U.S. 711, 717, 89 S.Ct. 2072, 2076, 23 L.Ed.2d 656 (1969) (footnotes omitted).
The test for determining whether two offenses are sufficiently distinguishable to permit the imposition of cumulative punishment was stated in Blockburger v. United States, 284 U.S. 299, 304, 52 S.Ct. 180, 182, 76 L.Ed. 306 (1932):
The applicable rule is that where the same act or transaction constitutes a violation of two distinct statutory provisions, the test to be applied to determine whether there are two offenses or only one, is whether each provision requires proof of a fact which the other does not....
This test emphasizes the elements of the two crimes. If each requires proof of a fact that the other does not, the Blockburger test is satisfied, notwithstanding a substantial overlap in the proof offered to establish the crimes. Brown, 432 U.S. at 166, 97 S.Ct. at 2226 (citing Iannelli v. United States, 420 U.S. 770, 785 n. 17, 95 S.Ct. 1284, 1293-94 n. 17, 43 L.Ed.2d 616 (1975))(internal quotations omitted).
Count I in the case before us charges that defendants “conspired and agreed ... to aid and abet the distribution of cocaine” in violation of 21 U.S.C. § 841(a)(1). The means by which they did so was by collecting and laundering proceeds from the sale of cocaine. See First Superseding Indictment, 3. Proof of this offense necessarily requires proof of all of the elements of Count II, which charges that defendants “conspired and agreed ... to conduct financial transactions, knowing that the property involved in the financial transactions represented the proceeds of some form of unlawful activity, and knowing that the transactions were designed in whole or in part to conceal and disguise the nature, location, source, ownership, and control of the proceeds of specified unlawful activity” in violation of 18 U.S.C. § 1956(a)(l)(B)(i).
In fact, although two statutes have been violated, only one conspiracy existed: the defendants conspired to aid the distribution of cocaine by laundering money. In United States v. Cuevas, 847 F.2d 1417, 1422 (9th Cir.1988), we held that if a defendant knowingly facilitates movement of money derived from narcotics out of the United States, he can be found guilty of a conspiracy to aid and abet narcotics trafficking. That is all that happened here. Count II is multiplicitous.1
Here, an agreement to engage in actions that are integral to the success of a narcotics enterprise — laundering illicit proceeds — violates 21 U.S.C. § 846 as a conspiracy to aid and abet the distribution of controlled substances. See Cuevas, 847 F.2d at 1422 (“There is no dispute that where a defendant knowingly facilitates movement of money derived from narcotics out of the United States for narcotics traffickers, he can be found guilty of a conspiracy to aid and abet narcotics trafficking.”); United States v. Dela Espriella, 781 F.2d 1432, 1436 (9th Cir.1986) (“It is today well settled that a person can be liable for conspiracy because he provides a central service to a criminal venture. Sever*838al courts have addressed laundering of illicit narcotics proceeds directly and have concluded that such activities may be integral to the success of a narcotics conspiracy”) (citations omitted).
That 21 U.S.C. § 846 could be used to charge conspiracies to commit any number of offenses does not establish that the § 846 offense (Count I) charged here is necessarily a different offense from that charged in Count II. Harris v. Oklahoma, 433 U.S. 682, 97 S.Ct. 2912, 53 L.Ed.2d 1054 (per curiam) (1977), informs our analysis. In Harris the Court made clear that conviction for felony murder would bar a subsequent prosecution for robbery with a firearm because although a felony murder conviction could result from a myriad of different felonies, the felony murder charge in Harris was based on the same underlying robbery with a firearm that was subsequently charged. Id. The Court said the Double Jeopardy Clause barred the subsequent robbery-firearm prosecution.
Here the conspiracy to aid and abet narcotics distribution by money laundering is the same money laundering that is charged in Count II. As in Harris, double jeopardy bars the second charge because the particular means by which the first count was accomplished, money laundering, is the basis for the second charge. In Harris, the general crime of felony-murder required proof of the element of robbery with a firearm; here, the general crime of aiding and abetting a conspiracy to distribute cocaine required proof that the defendants were laundering money. In both cases, the element necessary to prove the more general offense is a lesser-included offense of the charged crime (robbery with a firearm; money laundering). In both cases, double jeopardy bars subsequent prosecution or conviction for that lesser included offense. See also United States v. Dixon, 509 U.S. 688, 698, 113 S.Ct. 2849, 2857, 125 L.Ed.2d 556 (1993) (citing Harris for the proposition that, for double jeopardy purposes, the crime generally described as felony murder is not a separate offense distinct from its various elements).
The indictment in this case charges these defendants with aiding and abetting the distribution of cocaine and other narcotic drug controlled substances by collecting and laundering proceeds from the sale of cocaine. As proof, the government offered evidence that these defendants collected and laundered drug proceeds. The jury was specifically instructed that the defendants were on trial “only for the crimes charged in the indictment, -not for any other activities.” See Court’s Instruction No. 9. The jury was then read Count One of the indictment. We must therefore presume that the jury found the defendants guilty of conspiracy to distribute cocaine by laundering money from its sale.
Money laundering requires proof that the defendant know that the funds are proceeds of crime and intends to conceal its source while conspiracy under the cocaine distribution statute requires proof of a conspiracy to violate narcotics laws. These defendants were charged with aiding and abetting the distribution of cocaine (Count I), which requires proof that the defendants aided or encouraged others in the violation of narcotics laws. Once it is established that the defendants aided and abetted the distribution of cocaine by laundering money, intent to conceal money that is the proceeds of a crime has already been proved. This is not a case of “substantial overlap in proof,” this is a case in which Count I entirely overlaps Count II. It swallows it.
The Supreme Court has repeatedly found that two different statutes define the “same offense,” when one is a lesser included offense of the other. See e.g., Rutledge v. United States, — U.S. -, 116 S.Ct. 1241, 134 L.Ed.2d 419 (1996) (concluding that multiple punishments could not be imposed because conspiracy to distribute cocaine and conducting a continuing criminal enterprise that consisted of a series of unlawful acts involving the distribution of cocaine were the same crime); United States v. Dixon, 509 U.S. 688, 697, 113 S.Ct. 2849, 2856-57, 125 L.Ed.2d 556 (1993) (subsequent criminal prosecutions for assault and drug offenses after contempt convictions for violating prohibitions on both offenses barred for failing the Blockhurger test because the later criminal offenses did not include any elements not contained in the previous contempt offenses); *839Ball v. United States, 470 U.S. 856, 861-64, 105 S.Ct. 1668, 1671-73, 84 L.Ed.2d 740 (1985) (concluding that multiple convictions were barred because statutes directed at receipt and possession of a firearm amounted to the same offense, in that proof of receipt necessarily included proof of possession); Whalen v. United States, 445 U.S. 684, 691—95, 100 S.Ct. 1432, 1437-40, 63 L.Ed.2d 715 (1980) (concluding that two punishments could not be imposed because rape and felony murder predicated on the rape were the same offense); Brown v. Ohio, 432 U.S. 161, 167-68, 97 S.Ct. 2221, 2226-27, 53 L.Ed.2d 187 (1977) (finding the offense of joyriding to be a lesser included offense of auto theft because “[t]he prosecutor who has established joyriding need only prove the requisite intent [to permanently deprive] in order to establish auto theft; the prosecutor who has established auto theft necessarily has established joyriding as well.”).
While I agree with the majority that in many cases the same criminal conduct may violate two or more criminal statutes and the same criminal agreement may violate two or more criminal conspiracy statutes, Albernaz v. United States, 450 U.S. 333, 339, 101 S.Ct. 1137, 1142, 67 L.Ed.2d 275 (1981), that does not end the inquiry. We must look to whether one is a lesser included offense of the other.
Because the two charged conspiracies here are neither reciprocally distinguishable nor independent of each other, defendants have been sentenced twice for the same offense in violation of the Double Jeopardy Clause. Accordingly, I dissent.

. Wright defines "multiplicity” as the charging of a single offense in several counts. 1 Charles Alan Wright, Federal Practice and Procedure § 142 (1982).